FILED
                           NOT FOR PUBLICATION                                NOV 03 2010

                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-30157

              Plaintiff - Appellee,              D.C. No. 3:05-cr-00098-KI

  v.
                                                 MEMORANDUM*
OCTAVIO MENDOZA-MORALES,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Oregon
                  Garr M. King, Senior District Judge, Presiding

                       Argued and Submitted July 12, 2010
                               Portland, Oregon

Before: PREGERSON, WARDLAW and RAWLINSON, Circuit Judges.

       Octavio Mendoza-Morales appeals his conviction for conspiracy to

distribute methamphetamine and heroin and possession. The parties are familiar




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
with the facts of this case, which we repeat here only to the extent necessary to

explain our decision. We have jurisdiction under 28 U.S.C. § 1291, and affirm.1

      “Typically, the inference of an overall agreement [between conspirators] is

drawn from proof of a single objective or from proof that the key participants and

the method of operation remained constant throughout the conspiracy.” United

States v. Fernandez, 388 F.3d 1199, 1226 (9th Cir. 2004). Here, the evidence

indicates that key participants, including Appellant, repeatedly used similarly

designed, locked secret compartments in different cars to facilitate drug sales. This

evidence supports an inference of an overall agreement.

      “The inference that a defendant had reason to believe that his benefits were

dependent on the success of the entire venture may be drawn from proof that the

coconspirators knew of each other’s participation . . . .” Id. Here, Appellant knew

that both he and a coconspirator had access to drugs inside garage #7. Appellant

also repeatedly agreed to give drugs to other coconspirators. The evidence

demonstrates that Appellant knew of co-conspirators’ involvement. As a member

of the conspiracy, Appellant is responsible for the acts of his co-conspirators.

Alvarez-Valenzuela, 231 F.3d at 1202-3.


      1
       As this court has previously noted, our conclusion is the same whether we
review de novo or for plain error. See United States v. Alvarez-Valenzuela, 231
F.3d 1198, 1201 (9th Cir. 2000).

                                          2
Accordingly, Appellant’s conviction is AFFIRMED.




                               3